Order entered December 6, 2019




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00784-CR

                                ARMANDO LOPEZ, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 194th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F18-76836-M

                                              ORDER
       Before the Court is court reporter Belinda G. Baraka’s December 2, 2019 request for an

extension of time to file the reporter’s record. We GRANT the request and ORDER the

reporter’s record filed by January 2, 2020.


                                                       /s/   ROBERT D. BURNS, III
                                                             CHIEF JUSTICE